Name: 85/643/EEC: Commission Decision of 23 December 1985 supplementing and modifying Decision 83/461/EEC laying down, for the purposes of a structure survey for 1983 as part of the programme of surveys on the structure of agricultural holdings, the definitions relating to the list of characteristics and the list of agricultural products
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  economic analysis;  agricultural activity;  national accounts
 Date Published: 1985-12-31

 Important legal notice|31985D064385/643/EEC: Commission Decision of 23 December 1985 supplementing and modifying Decision 83/461/EEC laying down, for the purposes of a structure survey for 1983 as part of the programme of surveys on the structure of agricultural holdings, the definitions relating to the list of characteristics and the list of agricultural products Official Journal L 379 , 31/12/1985 P. 0061 - 0063 Spanish special edition: Chapter 03 Volume 40 P. 0156 Portuguese special edition Chapter 03 Volume 40 P. 0156 COMMISSION DECISIONof 23 December 1985supplementing and modifying Decision 83/461/EEC laying down, for the purposes of a structure survey for 1983 as part of the programme of surveys on the structure of agricultural holdings, the definitions relating to the list of characteristics and the list of agricultural products(85/643/EEC)THE COMMISSION OF THE EUROPEANCOMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1463/84 of 24 May 1984 on the organization of surveys on the structure of agricultural holdings for 1985 and for 1987 [1] especially to paragraph 1 of Article 6,Having regard to Commission Decision 83/461/EEC of 4 July 1983 laying down, for the purposes of a structure survey for 1983 as part of the programme of surveys on the structure of agricultural holdings, the definitions relating to the list of characteristics and the list of agricultural products [2],Whereas if the findings of the surveys for 1985 and for 1987 on the structure of agricultural holdings provided for in Regulation (EEC) No 1463/84 are to be in concordance throughout the European Economic Community, the terms contained in the list of characteristics must be understood and applied in a uniform manner; whereas standard definitions should therefore be laid down for these terms wherever necessary;Whereas it is necessary to achieve the stated aims while reducing as far as possible the burden of work on the Member States and the Commission;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics,HAS ADOPTED THIS DECISION:Article 11. Annex I of Decision 83/461/EEC is supplemented according to Annex I of the present Decision.2. Annex II of Decision 83/461/EEC is modified according to Annex II of the present Decision.Article 2Only the definitions relating to the list of characteristics set out in the Annex to Regulation (EEC) No 1463/84 shall be taken into consideration in connection with the 1985 and 1987 structure surveys.Article 3This Decision is addressed to the Member States.Done at Brussels, 23 December 1985.For the CommissionAlois PFEIFFERMember of the Commission[1] (1) OJ No L 142, 29. 5. 1984.[2] (2) OJ No L 251, 12. 9. 1983, p. 100.--------------------------------------------------